DETAILED ACTION
This is a final Office action addressing applicant’s response 19 November 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13, 14, 16-19 and 21 are pending and examined.
Claims 12, 15 and 20 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The copy of the foreign document was received 20 May 2020.

Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities: 

Claim 1: line 6, the examiner suggests, “the first and the second type of storage column…” or equivalent.  

	Claim 11: lines 1 and 2, the examiner suggests, “the storage grid structure [[have]] has…” or equivalent.

of storage column…” or equivalent.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 3: “the least two…” (line 3) is indefinite as to what this language references. 
	
	Claim 16: that language of lines 24-31 is redundant as it incorporates language already presented; further, “the storage 

	Claim 21: “the hollow centre section” is indefinite as this applies to more than one feature.

Allowable Subject Matter
2Application No. 16/765,537Docket No.: 17239-215001Reply to Office Action of August 19, 20215Application No. 16/765,537Docket No.: 17239-215001Reply to Office Action of August 19, 202134392813First Preliminary Amendment3439281434392815First Preliminary Amendment Claims 1-11, 13, 14, 16-19 and 21 would be allowable upon overcoming the objections and rejections provided above.  No art is cited against the claims.

Response to Arguments
The following addresses applicants’ remarks/arguments dated 19 November 2021.

Foreign Priority Documents (response: page 8):
	Acknowledge of the document is noted above.

Claim rejections – 35 USC 112(b) (response: page 9):
	Applicant’s amendments overcome the rejections under this heading as previously raised and they are withdrawn.  Applicant’s amendments, however, raise new rejections under this heading which are addressed above.

Claim rejections – 35 USC 102 and 103 (response: pages 9 and following):
	Applicant’s amendments overcome the rejections under this heading and they are withdrawn.  No further art is cited against the claims at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649